Citation Nr: 1608610	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  09-32 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1966 to December 1967.  He is the recipient of the Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana which, inter alia, granted service connection for posttraumatic stress disorder (PTSD) with depressive disorder and assigned an initial rating of 50 percent, effective January 9, 2007.

In May 2011, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record.  

In September 2011, the Board remanded the claim for a higher rating for PTSD with depressive disorder as well as claims for service connection for bilateral hearing loss and tinnitus for additional development.  In a September 2012 rating decision, the agency of original jurisdiction (AOJ) increased the rating for PTSD with depressive disorder to 70 percent effective October 14, 2011.  

In May 2014, the Board granted an initial rating of 70 percent for the entire appeal period, effective January 9, 2007, which was effectuated in a June 2014 rating decision.  In the May 2014 decision, the Board noted that the issue of entitlement to a TDIU was not certified for appeal, but took jurisdiction of it pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability).  The Board remanded such issue for additional development and adjudication along with the claims for service connection for bilateral hearing loss and tinnitus.  

In a November 2014 rating decision, the Veteran's claims for service connection for bilateral hearing loss and tinnitus were granted.  In a November 2014 supplemental statement of the case, the AOJ denied entitlement to a TDIU and the issue now returns to the Board for further appellate review.  

This appeal is now being processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  Since January 9, 2007, the Veteran has met the schedular threshold criteria for a TDIU. 

2.  The Veteran is not unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities at any time during the appeal period.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Here, the TDIU issue was raised during the pendency of an appeal for a higher initial rating for PTSD.  After the Board determined that the TDIU issue was reasonably raised, a July 2014 letter, sent prior to the initial unfavorable decision issued in the November 2014 supplemental statement of the case, advised the Veteran of the evidence and information necessary to substantiate his TDIU claim as well as his and VA's respective responsibilities in obtaining such evidence and information.    

The Board observes that the Veteran was not provided notice of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra.  However, the Board finds no prejudice in proceeding with a decision regarding the Veteran's TDIU claim.  In this regard, as the Board concludes herein that the preponderance of the evidence is against the Veteran's claim, any question as to the appropriate effective date to be assigned is rendered moot.  Therefore, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision at this time.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby). 

Relevant to the duty to assist, VA treatment records and VA examination reports have been obtained and considered.  Moreover, the Veteran's statements and Board hearing testimony are of record.  The Veteran has not identified any additional, relevant records that have not been requested or obtained.

Additionally, the Veteran was afforded VA examinations in February 2007, October 2007, October 2011, and September 2012 relating to the nature and severity of his service-connected disabilities.  The Veteran was afforded a VA examination in August 2014 in order to determine the impact his service-connected disabilities have on his employability.  The Board finds that the August 2014 examination is adequate in order to evaluate the impact the Veteran's service-connected disabilities have on his employability as it includes an interview with the Veteran, a review of the relevant history, and a full examination.  Furthermore, the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Consequently, the Board finds that the examinations and opinion of record are adequate to adjudicate the Veteran's TDIU claim and no further examination or opinions are necessary.  

Additionally, in May 2011, the Veteran was provided an opportunity to set forth his contentions during a hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the DRO or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, at the time of the May 2011 hearing, the undersigned noted the issues on appeal, which did not yet include a claim of entitlement to a TDIU.  However, testimony regarding the nature and severity of the Veteran's service-connected PTSD with depressive disorder was solicited, which is the basis of the TDIU claim, to include the type and frequency of the symptoms he experiences as a result of such disability, as well as the impact such have on his daily life and employment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary to include obtaining identified medical records and providing an additional VA examination to address the nature and severity of his PTSD with depressive disorder.  Furthermore, after determining that the claim of entitlement to a TDIU had been raised, the Board remanded the matter in order to provide him with VCAA notice and an opportunity to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and obtain an opinion regarding the functional impact his service-connected disabilities had on his employability.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

As indicated previously, after the issue of a claim for a TDIU was raised by the record, the Board remanded this case in May 2014 for development of the claim for a TDIU.  In compliance with the directives, the AOJ furnished the Veteran with a VA Form 21-8940 to enable him to file a formal application for a TDIU and provided him with VCAA notice explaining what was needed to support a claim for a TDIU due to his service-connected disabilities.  Thereafter, the Veteran submitted a completed application for a TDIU.  The AOJ then arranged for a VA examination on the impact of the Veteran's service-connected disabilities on his employability, which was conducted in August 2014.  

Therefore, the Board finds that the requested development has been completed and no further action to ensure compliance with remand directives is required.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

In order to establish a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  Provided, that if there is only one such disability, this disability shall be ratable as 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

As indicated, the Board previously found that the claim of entitlement to a TDIU was raised in connection with the Veteran's claim for a higher initial rating for his PTSD with depressive disorder.  Therefore, the Board has considered whether a TDIU is warranted at any time during the pendency of such claim, i.e., since January 9, 2007.

Since January 9, 2007, the Veteran has met the schedular threshold criteria for a TDIU as defined in 38 C.F.R. § 4.16(a).  In this regard, as of such date, the Veteran was service-connected for PTSD with depressive disorder, evaluated as 70 percent disabling, effective January 9, 2007, and laceration scar of the left hand, evaluated as noncompensable, effective December 16, 1967.  Additionally, as of November 26, 2007, service connection was awarded for tinnitus, evaluated as 10 percent disabling, and bilateral hearing loss, evaluated as noncompensably disabling.  As such, as of January 9, 2007, the Veteran had a combined rating of 70 percent.  Pursuant to 38 C.F.R. § 4.16(a), for the purpose of one 60 percent disability, disabilities resulting from common etiology or a single accident will be considered as one disability.  Consequently, as all of the Veteran's service-connected disabilities were incurred as a result of his combat service, such are considered to result from a common etiology and, therefore, may be considered as one disability for TDIU purposes.  Therefore, the Board finds that the Veteran has met the schedular threshold criteria for a TDIU for the duration of the appeal period.  Consequently, the only remaining inquiry is whether such disabilities render him unable to secure or follow a substantially gainful occupation.

In this regard, the Veteran has not alleged that his bilateral hearing loss, tinnitus, or scar have impacted his employability.  Rather, he contends that his PTSD with depressive disorder prevents him from securing or following any substantially gainful occupation.  See July 2014 TDIU Application.

As relevant to the Veteran's educational and employment background, the record reflects that he completed the tenth grade and subsequently secured a GED.  See August 2014 Examination Report.  The Veteran worked as a rural mail carrier for over thirty years and has reported holding many part-time jobs.  See January 2008 Notice of Disagreement.  Recently, the Veteran reported that he works by himself, owns land, and occasionally sells water to oil and gas companies.  See Veteran's July 2014 Statement.

The February 2007 VA examiner reported that the Veteran had been successful at delivering mail and raising a family.  He noted the Veteran was a rural mail carrier for over thirty years with only one boss.  The examiner noted the Veteran receives income from oil well royalties and that he lives on 80 acres but allows someone else cut the hay.  The Veteran also has a greenhouse and plants a couple of acres of snap beans and corn.  The examiner reported that the Veteran's daily routine involves watching the news in the morning, working on his property for a few hours, and going out for coffee at the local coffee shop.  In the evenings, the Veteran reported watching television, making phone calls, and catching up on email.  

The October 2007 VA examination of the Veteran's service-connected scar revealed no pain or tenderness and the Veteran has not asserted that the scar interferes with his ability to work.

During the May 2011 Board hearing, the Veteran testified that he did well with his job as a rural mail carrier and that his psychological difficulties did not reflect on his job.  He testified that he was alone most of the time as a mail carrier.  He now spends his days on his farm.  

During the October 2011 VA examination, the Veteran reported that he worked for over thirty years as a rural mail carrier with postmasters who were good friends, but he was getting more and more hassled by the changes coming down from above and by some of his customers.  The Veteran reported that his anger was likely to cause him too much trouble to go back to work.  The examiner found that the Veteran had "lost his individual employability" because he could not be in a stressful situation without overreacting with panic and/or rage which prevented him from returning to the public workplace.  

The October 2011 VA examiner noted that the Veteran can get along with people he has known all his life.  The examiner reported that the Veteran had to do a lot of repairs after a bad storm last April and that his nephew and former postmaster assisted him.  The examiner also noted that the Veteran was able to work on his house and 90 acres at least six hours a day every day.

The September 2012 VA examiner found the Veteran's tinnitus and hearing loss did not impact his ordinary conditions of daily life, including his ability to work.  While the Veteran reported that his tinnitus affects his quality of life, he has not asserted that his tinnitus or hearing loss impacts his ability to work.  See Veteran's December 2014 Statement.

In his July 2014 TDIU application, the Veteran reported that he earned over $200,000 in 2012 and listed water sales as his occupation.  He reported that he had earned income of over $96,000 in the 12 months prior to July 2014.  He reported selling water to an oil and gas company for the hydraulic fracturing of gas wells.  He also reported medical treatment, but the treatment appears to be for a bladder stone issue (described below as preventing him from certain farming activities) rather than a service-connected disorder.  

The August 2014 VA examiner found the Veteran worked a full career with the post office.  The Veteran reported four different postmasters during his time there and got along fine with each of them.  However, the Veteran reported that he was growing dissatisfied with his job over the last five years due to changes with procedures and forms.  The Veteran reported reduced frustration tolerance, increased subjective anger, and less interpersonal interaction when working.  The VA examiner opined that the Veteran's symptoms would result in some reduction in his productivity and reliability as a postal worker or in a more technical job such as a boiler technician (which the Veteran did in the Navy).  

However, the VA examiner found that the Veteran's symptoms would not likely have significant impact on work in the farming trade, which the Veteran did in his early life and again more recently.  After high school and after returning from service, the Veteran worked on the family's dairy farm.  More recently, the Veteran reported spending a lot of time on his tractor growing, cutting, and selling hay.  The Veteran also reported some new physical problems which impacted his ability to do more heavy manual labor.  Specifically, the Veteran reported that he was not able to ride on his tractor for three months due to catheter issues.

At the time of the examination, the Veteran reported engaging in occupational tasks as a land manager and making income without much time investment.  He reported 5 to 10 hours a week managing logistics associated with selling water to drilling companies that do fracking in the area.  The Veteran reported that he has lived on income derived from oil royalties and selling water to oil drilling companies.  The Veteran lives on 90 acres and has use of 200 acres.  

During the examination, the Veteran also reported that he sold some investments and purchased property in Arkansas.  He spends time there and enjoys fishing on his property.  He further reported playing poker a couple times a month at a casino.  The VA examiner noted that the Veteran's visits to the casino suggest some tolerance for a crowded and typically overstimulating environment.  The Veteran also indicated that he had originally planned to go into catering after retiring as a postal worker, because he had worked part-time in catering in the past.  However, the Veteran decided that it was too frustrating because he does not like dealing with demanding or entitled people.  Upon examination, the VA examiner found the Veteran had an abrupt style but good capacity for general social skills, especially in initial interactions.   

In a December 2014 statement, the Veteran reported that the August 2014 VA examiner was inaccurate in stating that the Veteran cut and sold hay.  The Veteran clarified that he did not sell hay but instead let someone cut the hay for free.  He further explained that the $200,000+ earned in 2012 was the total income for him and his wife.  In this regard, he indicated that $104,660 of that amount came from water sales, he had spent approximately $45,000 in pond repairs before selling the water, and the rest came from passive income.  He reported that he did not sell water in 2013 or 2014, and that the approximately $96,000 referenced in his TDIU application was his adjusted gross income in 2013.  

After a detailed review of the record, the Board finds that the Veteran is not entitled to TDIU.

Entitlement to TDIU is predicated upon a claimant being unable to engage in "substantially gainful" employment which has been defined as income not exceeding the poverty threshold for one person as established by the U.S. Department of Commerce, Bureau of the Census, irrespective of the number of hours or days actually worked and without regard to any prior income history.  See Faust v. West, 13 Vet. App. 342, 356 (2000); see also 38 C.F.R. § 4.16(a) (2015). 

Based on the information provided in the Veteran's application for a TDIU, the Veteran earned in excess of the poverty threshold for at least a portion of the claim period and thus would not be eligible for TDIU during that time.  Unfortunately, the evidence of record does not contain earned annual income for each year during the entire claim period and thus the Board cannot determine if the Veteran was eligible to be considered for TDIU for the entire claim period.

However, even if the Veteran met the objective test of annual earned income below the poverty threshold, he would still have to meet the subjective requirement of being unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  See 38 C.F.R. § 4.16(a).

After thorough review of the evidence, the Board finds that the Veteran is not unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

In this regard, the Board finds the opinion of the August 2014 VA examiner particularly persuasive.  The August 2014 VA examiner conducted a thorough interview and reviewed the Veteran's claims file.  The VA examiner also had the benefit of information from the Veteran's July 2014 TDIU application relating to his recent employment history and the claimed disability basis for TDIU.  The VA examiner acknowledged that the Veteran's reported symptoms of reduced frustration tolerance, increased subjective anger, and less interpersonal interaction would result in some reduction in his productivity and reliability as a postal worker or boiler technician.  However, the VA examiner found that the Veteran's symptoms would not likely have significant impact on the Veteran's work in the farming trade.  

In reaching such determination, the VA examiner noted the significant amount of time the Veteran spent working on his farm, time only reduced by nonservice-connected physical issues.  The VA examiner also noted that the Veteran was able to make income without much time investment by engaging in occupational tasks as a land manager.  The VA examiner discussed the Veteran's activities in managing logistics associated with selling water to drilling companies that do fracking in the area. The VA examiner's conclusion regarding the Veteran's ability to engage in land management comports with the information the Veteran provided in his TDIU application when he reported that he made over $200,000 in 2012, listed an occupation of "water sales," and described selling water to an oil and gas company for the hydraulic fracturing of gas wells.

Moreover, the evidence as a whole supports the August 2014 VA examiner's finding that the Veteran has the ability to engage in occupational tasks as a land manager.  As relayed in his December 2014 statement, the Veteran spent approximately $45,000 on pond repairs in preparation for selling the water to drilling companies.  In order to do so, the Veteran would have had to utilized land management skills in determining what work needed to be done and in negotiating and contracting for such work.  In addition, during the August 2014 examination, the Veteran reported that he sold some investments and purchased property in Arkansas, which requires business acumen and the ability to negotiate, and played poker a couple times a month at a casino, which requires some strategy.  He also reported income from oil royalties which may have involved management of contracts.  While the Veteran has expressed disagreement with the AOJ's decision based on the amount of money he earned from water sales and hay, he has not asserted that he is not capable of engaging in such activities or otherwise making money through land management.  See Veteran's December 2014 Statement.

While the October 2011 VA examiner found that the Veteran had "lost his individual employability," the VA examiner limited that finding to a "public workplace."  The VA examiner explained that the Veteran's reactions to stressful situations prevented him from returning to such a workplace.  However, the examiner did not address the Veteran's past work history or his reports that he had been able to perform his prior work as a rural mail carrier successfully.  Moreover, while the VA examiner mentioned the Veteran's oil royalties, the examiner did not discuss whether the Veteran was capable of earning income from actively managing his land.  Finally, the VA examiner did not have the benefit of the Veteran's later statements about his income from water sales on his land.  The examiner did note that the Veteran can get along with people he has known for a long time and that he was able to work on his property for most of the day every day.  

As such, the Board finds the opinion of the August 2014 VA examiner more probative than the opinion of the October 2011 VA examiner.  The August 2014 VA examiner reviewed additional information added to the claims file after the October 2011 VA examination, including information regarding the Veteran's employment activities in the last five years.  The August 2014 VA examiner also provided a more thorough analysis and explanation for his opinion, discussing the full range of the Veteran's employment history and activities.  The August 2014 VA examiner's opinion is also supported by other evidence in the record, including the Veteran's December 2014 statement regarding his activities in getting his property in a condition conducive to water sales.  As such, the Board finds the August 2014 VA examiner's opinion that the Veteran's service-connected PTSD with depressive disorder does not have a significant impact on his employment capabilities in the farming trade to be highly probative.  See Nieves-Rodriguez, supra.

The Board notes that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity. 38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  Here, the August 2014 VA examiner has provided a full description of the effects of the Veteran's service-connected mental health disability on the Veteran's activities.  

In addition, the sole fact that a Veteran is not employed full-time is not enough to award TDIU, since a high compensation rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant could find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Even if the income from water sales was not constant, the Veteran's ability to engage in activities of contracting for repairs and water sales suggests the Veteran has the ability to obtain and maintain substantially gainful employment.  While the Veteran has expressed a perception that he is unemployable, his activities show that he is capable of entering into contracts for profit and has the residual capacity to deal with others in a business transaction.  Thus, the weight of the probative evidence is against a finding that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 

In sum, the totality of the lay and medical evidence does not show that the Veteran is incapable of performing the physical and mental acts required by employment due solely to his service-connected disabilities.  The Board finds that the Veteran's work managing a significant amount of land, including contracting for major repairs and selling resources, shows that he has the ability to obtain and maintain substantially gainful employment.  Moreover, a TDIU is limited to consideration of service-connected disabilities and the Veteran's physical farming limitations appear due to a new, nonservice-connected medical condition.  Therefore, the Board finds that he is not entitled to a TDIU. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

A TDIU is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


